         Case 4:20-cv-00552-JM Document 14 Filed 12/22/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

KIM CIOLKOWSKI                                                              PLAINTIFF

V.                         CASE NO. 4:20-CV-552-JM-BD

ANDREW SAUL, Commissioner
Social Security Administration                                            DEFENDANT

                                     JUDGMENT

      In accordance with the Order entered this day, judgment is hereby entered in favor

of Plaintiff Kim Ciolkowski and against the Social Security Administration. This is a

sentence four remand under 42 U.S.C. § 405(g) and Melkonyan v. Sullivan, 501 U.S. 89,

97-103 (1991).

      DATED this 22nd day of December, 2020.


                                            ___________________________________
                                            UNITED STATES MAGISTRATE JUDGE
